876 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
STORER COMMUNICATIONS OF JEFFERSON COUNTY, INCORPORATED,Petitioner-Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent-Cross-Petitioner,International Brotherhood of Electrical Workers, Local 2100,AFL-CIO, Intervenor.

Nos. 88-5806, 88-6069.
United States Court of Appeals, Sixth Circuit.
June 7, 1989.
Before MERRITT and BOYCE F. MARTIN, Jr., Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
On petition to enforce an order of the National Labor Relations Board,


2
This cause came on to be heard on the record of the Board, and the briefs of the parties.  Upon due consideration thereof, the court finds that the findings and order of the Board are supported by substantial evidence on the record as a whole.


3
It is therefore ORDERED that the order of the Board in this case be and it hereby is enforced.